Citation Nr: 1231895	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985 and from November 1987 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  New and material evidence was found therein with respect to entitlement to service connection for lumbar strain.  The previous denial of service connection was confirmed and continued, however.  Service connection for lumbar strain as secondary to service-connected status post left knee anterior cruciate ligament repair with degenerative changes ("left knee disability") further was denied therein.  The Veteran appealed each of these determinations.

Although the RO reopened the Veteran's service connection claim for lumbar strain and considered it on the merits, whether new and material evidence has been received to reopen it is a jurisdictional matter.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This issue therefore must be considered anew at the outset herein.

Of note is that the RO construed this matter as two issues because the Veteran previously asserted entitlement to service connection for lumbar strain on a direct basis but now asserts such entitlement on this basis as well as on a secondary basis from his service-connected left knee disability.  However, all theories of entitlement for establishing the same benefit for the same disability constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Robinette v. Brown, 8 Vet. App. 69 (1995) (each holding that all legal theories, even those unknown to the Veteran, for which the benefit sought can be obtained must be considered).  The previous denial of service connection on a direct basis therefore constitutes a denial with respect to all other theories of entitlement to include on a secondary basis.  This matter accordingly has been recharacterized as one issue.

Lumbar strain further has been recharacterized as lumbar spine disability to be more inclusive for the Veteran's benefit.  The following determination with respect to whether new and material evidence has been received to reopen the Veteran's entitlement to service connection for a lumbar spine disability is based on consideration of his claims file and Virtual VA "eFolder."  Given the favorable determination made herein, the issue of entitlement to service connection for a lumbar spine disability has been added to this matter.  Consideration of the Veteran's claims file and his "eFolder" shows that adjudication on the merits with respect to this issue is not yet in order.  It thus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for lumbar strain was denied in a January 2004 rating decision.  This decision was not appealed.  

2.  Some of the evidence received subsequent to the January 2004 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2011).

2.  As some of the evidence received since the January 2004 rating decision is both new and material, the issue of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, it is noted that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants the benefit sought with respect to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as it pertains to this issue, such error was harmless and will not be discussed.  

II.  Application to Reopen Based on New and Material Evidence

A final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO, among other things, denied service connection for lumbar strain in a January 2004 rating decision.  It was noted that no permanent residual or chronic disability had been shown.  In other words, a current disability was not found.  

The Veteran immediately was notified of the aforementioned rating decision as well as of his appellate rights.  He did not appeal it with respect to lumbar strain, however.  Further, no relevant evidence was received within the one year period following it.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

In pertinent part, the evidence considered at the time of the January 2004 rating decision included service treatment records and a June 2003 VA general medical examination.  The service treatment records document numerous denials made by the Veteran of back problems as well as several evaluations that his spine was normal.  Yet they also document that he reported back problems following physical activity such as weight lifting in August 1995, May 1997, November 1998, and June 2002.  Diagnoses of mechanical low back pain were made on all of these occasions with the exception of May 1997 when acute sacrolumbar strain was diagnosed.  Of further note with respect to this occasion is that the Veteran reported low back pain once or twice annually.  The VA general medical examination, which did not include diagnostic testing of the lumbar spine, resulted in a diagnosis of lumbar strain by history rule out arthritis.

Pertinent evidence associated with the claims file since the January 2004 rating decision includes VA and private treatment records, an August 2008 VA spine examination, an August 2009 letter from private Dr. L.C., and a February 2010 VA spine opinion.  Of import here, this evidence contains X-rays and magnetic resonance imaging (MRI) showing slight retrolisthesis of L3 on L4 and of L4 on L5, mild anterior subluxation at L4 and L5, spondylosis with retrolisthesis and central canal stenosis at L4-5, severe spondylosis without significant stenosis at L5-S1, lower lumbar facet joint arthrosis, discogenic disease, and diffuse lumbar degenerative disc disease.  It additionally contains diagnoses of low back pain, chronic low back pain, lumbar pain, lumbar radiculopathy, lumbar radiculitis, low back pain with lumbar radiculopathy, retrolisthesis of the lumbar spine, lumbar spondylosis, spinal stenosis of the lumbar region, and spinal stenosis of the lumbar spine.

No consideration was given in the previous rating decision to the evidence referenced in the preceding paragraph.  Therefore, this evidence is new.  Some of it also is material because it concerns an unestablished fact necessary to substantiate the claim.  Although there was no indication of a current lumbar spine disability at the time of the January 2004 rating decision, there is now.  The previous evidence included a diagnosis of a back problem by history.  Many diagnoses of back problems, made at least partially on the basis of diagnostic testing such as X-rays and MRI rather than reported medical history, are included in the new evidence.

Given the aforementioned difference, some of the new evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by it when considered in concert with the other new evidence, previous evidence, and assistance likely required under the VCAA.  Determined below in this latter regard is that VA's duty to assist indeed requires additional development to include another medical examination addressing nexus.  The grant of service connection may be warranted following completion of this development.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for a lumbar spine disability is reopened.



ORDER

New and material evidence having been submitted, entitlement to service connection for a lumbar spine disability is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for a lumbar spine disability unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

If VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

The Veteran contends that his lumbar spine disability is due to injuring his back during service.  In particular, he asserts that he has had low back problems at least episodically since then.  The Veteran alternatively contends that his lumbar spine disability is aggravated by his service-connected left knee disability.  Specifically in this regard, he contends that he overcompensates with his low back since his left knee disability has altered his gait by causing him to limp.

The VA examiner who conducted the August 2008 VA spine examination opined that whether the Veteran's current lumbar spine disability is related to his in-service low back problems could not be resolved without resort to mere speculation.  It was noted that the in-service low back problems from weight lifting were minor as they did not require much treatment.  Also noted was that the Veteran did not have a specific injury.  Finally noted was that the Veteran's gait is normal and he uses no ambulatory aids.  As such, the examiner did not think his lumbar spine disability was "due to" his left knee.

Private Dr. L.C.'s August 2009 letter includes a determination that diagnostic testing findings "would suggest processes that require a significant amount of time to develop and unlikely would be solely due to any injuries since [the Veteran was] discharged from the military."

The examiner who rendered the February 2010 VA spine opinion, the same examiner who conducted the August 2008 VA spine examination, reiterated that the Veteran did not have a specific injury when he began having low back problems during service.  It was noted that he is very active and has had many injuries outside service.  Dr. L.C.'s letter was summarized as stating that the Veteran had low back problems during service and still has low back problems now.  For these reasons, the examiner concluded that the question of whether the Veteran's lumbar spine disability is related to his in-service low back problems cannot be resolved without invoking pure speculation.

As they stand, the VA medical examination with subsequent VA medical opinions collectively are inadequate.  They indeed do not answer all questions necessary for the Board to adjudicate the Veteran's entitlement to service connection for a lumbar spine disability.  Two primary reasons lead to this conclusion.

Jones v. Shinseki, 23 Vet. App. 382 (2010), relates to speculative opinions.  A central holding was that "[a]n examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive [etiology] opinion."  A few instances in which etiology cannot be determined, to include when information that could be helpful cannot be obtained, "limits to even the most current medical knowledge," medical knowledge yielding multiple possible etiologies with none being more likely than not, indeed were identified therein.  Another holding was that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  However, it was determined that an examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  Reliance on the examiner's conclusion therefore requires finding that it was made after consideration of "all procurable and assembled data."  Reliance on the examiner's opinion further requires that the basis for it be provided or otherwise be apparent from a review of the record.

"All procurable and assembled data" was considered here.  The claims file was reviewed by the VA examiner in both August 2008 and February 2010.  No pertinent medical evidence has been associated with this file since February 2010.  Further, no pertinent medical evidence is contained in the "eFolder."  It appears, however, that Dr. L.C.'s letter was not reviewed carefully by the examiner.  It does not simply indicate that the Veteran had low back problems in-service and still has them now.  The letter rather suggests that the Veteran's current low back problems originated during his service.  The other pertinent medical evidence further may not have been reviewed carefully by the examiner.  Although many injuries outside service was noted due to the Veteran being very active, there is no reference to any such low back injury in this evidence.

A basis was provided for the VA's examiner's opinions.  However, such is somewhat unclear to the Board.  It does not follow solely from the fact that the Veteran's in-service low back problems were minor and did not result from a specific injury that they cannot develop into any lumbar spine disability.  Whether or not such in-service low back problems that did not result from a specific injury can develop into the lumbar spine disability particularly manifested by the Veteran was not discussed.  It additionally does not follow solely from the fact that the Veteran has had many injuries outside service, if true (see above), that his lumbar spine disability is not related on some level to his in-service low back problems.  Finally, there was no discussion of continuity of symptomatology as asserted by the Veteran and as at least somewhat shown in the medical evidence.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

In addition, secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The VA examiner's thought concerning secondary service connection essentially was an opinion in that regard.  It took into consideration whether the Veteran's lumbar spine disability is proximately caused by his service-connected left knee disability.  Indeed, "due to" language was utilized.  Yet whether the Veteran's lumbar spine disability is proximately aggravated by his service-connected left knee disability was not considered.  Aggravation was not mentioned specifically.  No language indicative of aggravation was used.  Secondary service connection via aggravation is particularly important here, as the Veteran has asserted it as a theory of entitlement.

To cure the aforementioned inadequacies, another VA medical examination complete with medical opinion is needed.  A remand is required so that arrangements can be made in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and undertake any records development indicated.  This shall include requesting updated VA treatment records, if any, regarding him.  This also shall include requesting that he authorize the release of any additional pertinent private records regarding him identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the record s initially with a follow-up request as necessary.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his lumbar spine disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall offer an opinion as to the following:  

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability was incurred during or otherwise is related to his service?  Why or why not?  

(b)  Is it at least as likely as not that the Veteran's lumbar spine disability is proximately caused by/due to the service-connected left knee disability?  Why or why not?  

(c)  Is it at least as likely as not that the Veteran's lumbar spine disability is aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected left knee disability?  Why or why not?  

If proximate aggravation is found, the examiner finally shall opine as to:  (a) the baseline level of lumbar spine disability prior to the aggravation and (b) the current level of lumbar spine disability.  It is noted that this is necessary so that the amount of disability attributable solely to the aggravation may be determined.  

The examiner shall discuss the pertinent medical evidence (service treatment records, VA and private treatment records, the VA spine examination complete with opinion and subsequent VA spine opinion, and the letter from private Dr. L.C.) and lay evidence (statements from the Veteran, to include those concerning continuity of symptomatology) in rendering each of the above opinions.  

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information, of the limits of current medical knowledge having been exhausted, or of medical knowledge yielding multiple possible etiologies with none being more likely than not.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

3.  Finally readjudicate the issue of the Veteran's entitlement to service connection for a lumbar spine disability.  If this benefits sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


